UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-18188 PAULSON CAPITAL CORP. (Exact name of registrant as specified in its charter) Oregon 93-0589534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) aito Parkway, Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:503-243-6000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, no par value (Class) (Outstanding at August 14, 2012) PAULSON CAPITAL CORP. AND SUBSIDIARIES FORM 10-Q INDEX PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 (unaudited) 2 Consolidated Statements of Operations - Three and Six Month Periods Ended June 30, 2012 and 2011 (unaudited) 3 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2012 and 2011 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 6. Exhibits 16 Signatures 17 1 Paulson Capital Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Cash $ $ Receivable from clearing organization Notes and other receivables, net of allowances for doubtful accounts of $509,997 and $387,853 Income taxes receivable Trading and investment securities owned, at fair value Underwriter warrants, at fair value Prepaid and deferred expenses Furniture and equipment, at cost, net of accumulated depreciation and amortization of $192,331 and $930,199 Total Assets $ $ Liabilities and Shareholders' Equity Accounts payable and accrued liabilities $ $ Payable to clearing organization Compensation, employee benefits and payroll taxes Trading securities sold, not yet purchased, at fair value - Deferred revenue Total Liabilities Commitments and Contingencies - - Shareholders' Equity Preferred stock, no par value; 500,000 shares authorized; none issued - - Common stock, no par value; 10,000,000 shares authorized; shares issued and outstanding: 5,766,985 and 5,767,985 Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Consolidated Financial Statements 2 Paulson Capital Corp. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months ended June 30, Revenues Commissions $ Corporate Finance Investment loss ) Trading income (loss) Interest and dividends Loss on asset disposition ) - ) - Gain onsale of assets - - Other Expenses Commissions and salaries Underwriting expenses Rent and utilities Communication and quotation services Professional fees Travel and entertainment Advertising and promotion Settlement expense - - Clearing expenses Bad debt expense - - Depreciation and amortization Licenses, taxes and insurance Other Loss before income taxes ) Income tax expense: Current - - Deferred - Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share ) Shares used in basic and diluted per share calculations: See accompanying Notes to Consolidated Financial Statements 3 Paulson Capital Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows from operating activities Receipt of underwriter warrants - ) Unrealized depreciation/expiration of underwriter warrants Depreciation and amortization Bad debt expense - Loss on asset disposition - Gain onsale of assets ) - Change in assets and liabilities: Receivables from/payable to clearing organization, net Notes and other receivables ) ) Income taxes receivable ) Trading and investment securities owned Prepaid and deferred expenses ) Deferred revenue ) ) Accounts payable, accrued liabilities and compensation payables ) ) Trading securities sold, not yet purchased ) Income taxes payable - current - Income taxes payable - uncertain tax positions - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Additions to furniture and equipment ) ) Proceeds from sale of fixed assets - Proceeds fromsale of assets - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Dividends paid to common shareholders ) - Payments to retire common stock ) ) Net cash used in financing activities ) ) Increase (decrease) in cash ) Cash: Beginning of period End of period $ $ Supplemental cash flow information: Cash (paid) received during the period for income taxes, net $ ) $ Receivable from sale of assets $ $ - See accompanying Notes to Consolidated Financial Statements 4 PAULSON CAPITAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.Basis of Presentation The financial information for Paulson Capital Corp. and its wholly-owned subsidiaries, Paulson Investment Company and Paulson Capital Properties, LLC, included herein as of June 30, 2012 and December 31, 2011 and for the three- and six-month periods ended June 30, 2012 and 2011 is unaudited; however, such information reflects all adjustments, consisting only of normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods. The financial information as of December 31, 2011 is derived from the audited consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2011. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. Note 2.Earnings Per Share The number of shares used for our basic net income (loss) per share and diluted net income (loss) per share was the same for both periods presented. For the three- and six-month periods ended June 30, 2012, we had 241,000 anti-dilutive stock options outstanding. For the three- and six-month periods ended June 30, 2011, we had 411,000 anti-dilutive stock options outstanding. Note 3. Fair Value Measurements Various inputs are used in determining the fair value of our assets and liabilities carried at fair value and are summarized into three broad categories: · Level 1 – unadjusted quoted prices in active markets for identical securities; · Level 2 – other significant observable inputs, including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.; and · Level 3 – significant unobservable inputs, including our own assumptions in determining fair value. The inputs or methodology used for valuing securities is not necessarily an indication of the risk associated with investing in those securities. Following are the disclosures related to our financial assets and liabilities (in thousands): June 30, 2012 December 31, 2011 Fair Value Input Level Fair Value Input Level Trading and investment securities owned: Corporate equities, marketable $ Level 1 $ Level 1 Corporate equities, not readily marketable Level 3 Level 3 Corporate options/warrants, marketable Level 1 89 Level 1 Underwriter warrants Level 3 Level 3 Trading securities sold, not yet purchased: Corporate equities, marketable - Level 1 Level 1 5 Following is a summary of activity related to our Level 3 financial assets and liabilities (in thousands): Underwriter Warrants Not Readily Marketable Investment Securities Balance, December 31, 2011 $ $ Fair value of underwriter warrants received included as a component of corporate finance income - - Investment in privately-held company - - Net unrealized loss, included as a component of investment loss related to securities held ) ) Balance, June 30, 2012 $ $ Underwriter Warrants Not Readily Marketable Investment Securities Balance, December 31, 2010 $ $ Fair value of underwriter warrants received included as a component of corporate finance income 79 - Investment in privately-held company - Net unrealized gain (loss), included as a component of investment income (loss) related to securities held ) 20 Balance, June 30, 2011 $ $ Valuation of Marketable Trading and Investment Securities Owned The fair value of marketable trading and investment securities owned is determined based on quoted market prices. Securities traded on a national exchange are stated at the last reported sales price on the day of valuation; other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are stated at the last quoted bid price. Valuation of Not Readily Marketable Investment Securities Securities not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions or conditions applicable to the securities or to us.The fair value of not readily marketable securities is estimated by management using available information including the following: quoted market prices of similar securities (i.e., unrestricted shares of the same company); price of recent known trades of the same or similar securities; the cost of the security, if recently purchased, adjusted for changes in the financial condition of the issuer; all other information available from review of available documents related to the issuer or discussions with management of the issuer. Valuation of Underwriter Warrants We estimate the fair value of our underwriter warrants using the Black-Scholes Option Pricing Model. The warrants generally have a five-year expiration date and vest immediately.The warrants are generally subject to a restriction period of six months to one-year in which we cannot exercise the warrants.The Black-Scholes model requires us to use five inputs including: stock price, risk free rate, exercise price, time remaining on the warrant and price volatility. After stock price, the most influential factor in this model is price volatility, which we calculate for each company’s warrants based on each company’s own historical closing stock prices as well as an index of historical prices for comparable companies. When we initially receive a new underwriter warrant from an initial public offering, its calculated volatility factor is entirely based on the volatility of an index of comparable companies, since there is no price history for a new publicly traded company. As each underwriter warrant approaches its expiration date, its volatility factor is derived primarily from the historical prices of its underlying common stock. There is no assurance that we will ultimately be able to exercise any of our warrants in a way that will realize the value that we attribute to them in our financial statements based on this model. 6 Valuation of Trading Securities Sold, Not Yet Purchased As a securities broker-dealer, we are engaged in various securities trading and brokerage activities as principal.In the normal course of business, we sometimes sell securities that we do not currently own and will therefore be obligated to purchase such securities at a future date.This obligation is recorded on our balance sheet at the fair value based on quoted market prices of the related securities and will result in a trading loss on the securities if the fair value increases and a trading gain if the fair value decreases between the balance sheet date and the purchase date. There were no changes to our valuation methods or techniques during the first six-month periods of 2012 or 2011. Note 4. Divestiture of Brokerage Operations In the first quarter of 2012, the Company announced that it had reached an agreement with JHS Capital Advisors, LLC (JHS) to sell substantially all of its retail brokerage operations, including many of its branch and non-branch offices as well as registered personnel (employees and independent contractors), to JHS. The sale closed on April 16, 2012. In consideration of the sale, the Company is to be paid approximately $1,653,247 net of certain deductions for compensation expenses. $1,107,741 was received at closing on April 16, 2012, with the balance to be paid over three installments on July 16, 2012, October 15, 2012 and January 11, 2013. These installment payments to the Company are supported by a standby letter of credit issued in favor of the Company, and the total installment amounts of $568,306 have been included within notes and other receivables. Subsequent to June 30, 2012, the Company received $165,183 as the first installment payment. The final purchase price is subject to recalculation after six months based upon the aggregate gross dealer commissions for the twelve month period ended at that time. Note 5. Stockholders' Equity Repurchase of Common Stock In the first quarter of 2012, we repurchased 1,000 shares of our common stock for $1,250, or $1.25 per share, pursuant to our stock repurchase program previously approved by our Board of Directors. Following this repurchase, 68,011 shares remain available for repurchase. This repurchase plan does not have an expiration date. In the first quarter of 2011, we repurchased 2,000 shares of our common stock for $2,400, or $1.20 per share. Common Share Dividends In March 2012, the Board of Directors approved a special cash dividend of $0.05 per common share payable April 16, 2012 to shareholders of record April 4, 2012. Dividends in the amount of $288,349 were paid to common shareholders in the second quarter. Note 6. New Accounting Guidance Management has reviewed the new accounting guidance and determined that there is not a material impact on our financial statements. Note 7. Reclassifications Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS AND RISK FACTORS This report, including, without limitation, Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains or incorporates both historical and “forward-looking” statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Words such as “anticipates,” “believes,” “expects,” “intends,” “future” and similar expressions identify forward-looking statements. Any such forward-looking statements in this report reflect our current views with respect to future events and financial performance and are subject to a variety of factors that could cause our actual results to differ materially from historical results or from anticipated results expressed or implied by such forward-looking statements. Because of such factors, we cannot assure you that the results anticipated in this report will be realized. As noted elsewhere in this report, various aspects of our business are subject to extreme volatility, often as a result of factors beyond our ability to anticipate or control. In particular, factors, such as the condition of the securities markets, which are in turn based on popular perceptions of the health of the economy generally, can be expected to affect the volume of our business as well as the value of the securities maintained in our trading and investment accounts. Other factors that may affect our future financial condition or results of operations include the following: · Aspects of our business are volatile and affected by factors beyond our control. · Our ability to attract and retain customers maybe affected by our reputation. · We are subject to extensive regulation that could result in investigations, fines or other penalties. · We face intense competition in our industry. · Our future success depends on retaining existing management and hiring and assimilating new key employees, and our inability to attract or retain key personnel would materially harm our business and results of operations. · We are subject to the risk of legal proceedings, which may result in significant losses to us that we cannot recover. Claimants in these proceedings may be customers, employees, investors or regulatory agencies, among others, seeking damages for mistakes, errors, negligence or acts of fraud by our employees. · As a public company, we are subject to complex legal and accounting requirements that require us to incur substantial expense and expose us to risk of non-compliance. · Our directors and executive officers control approximately 47% of our common stock and may have interests differing from those of other stockholders. OVERVIEW Substantially all of our business has historically consisted of the securities brokerage and corporate finance activities of our wholly-owned subsidiary, Paulson Investment Company,Inc. ("PIC"), which has operations in four principal categories, all of them in the financial services industry. These categories are: · securities brokerage activities for which we earn commission revenues; · corporate finance revenues consisting principally of underwriting discounts and underwriter warrants; · securities trading from which we record profit or loss, depending on trading results; and · investment income resulting from earnings on, and increases or decreases in the value of, our investment portfolio. During the six-month period ended June 30, 2012, the Company sold substantially all of PIC's retail brokerage business to JHS Capital Advisors, LLC and intends to focus its operations on boutique investment banking. 8 In addition, Paulson Capital Properties, LLC, a 100% owned subsidiary, was established for the purpose of purchasing, improving and remarketing underappreciated real estate. Through June 30, 2012, we had not purchased any real estate. Because we operate in the financial services industry, our revenues and earnings are substantially affected by general conditions in financial markets. Further, past performance is not necessarily indicative of results to be expected in future periods. In our securities brokerage business, the amount of our revenues depends on levels of market activity requiring the services we provide. Our corporate finance activity, which consists of acting as the managing underwriter of initial and follow-on public offerings, private investments in public equity (“PIPEs”) and private placements for smaller companies, is similarly affected by the strength of the market for new equity offerings, which has historically experienced substantial cyclical fluctuation.During the first six months of 2012, the number and total proceeds of global IPO's fell by approximately 50% to 107, generating $49.9 billion, compared to the first six months of 2011 when 222 IPO's were completed for total proceeds of $95.5 billion. In the United States, the number of IPO's was down slightly to 73 during the current six-month period compared to 79 in the first six months of 2011. However, total proceeds increased to $28.6 billion from $25.5 billion raised in the first six months of 2011. The outlook for the remainder of 2012 is encouraging globally, where many companies delayed their initial public offerings due to weak international market conditions in the first half of 2012, which conditions have recently showed signs of improvement. Although we attempt to match operating costs with activity levels, many of our expenses are either fixed or difficult to change on short notice. Accordingly, fluctuations in corporate finance revenues tend to result in sharper fluctuations, on a percentage basis, in net income or loss. Our investment and trading income or loss is affected by changes in market valuation of securities generally and, in particular, by changes in valuation of the equity securities of microcap companies in which our investments and trading activities tend to be concentrated. Equity markets in general, and microcap equity markets in particular, have always experienced significant volatility and this volatility has, in recent years, been extreme. As a result, the value of our investment portfolio and securities held in connection with our trading and investment activities has experienced large quarterly fluctuations in income or loss, and our net worth has substantially increased or decreased as our securities holdings are marked to market. A substantial portion of our corporate finance business consists of acting as managing underwriter of initial and follow-on public offerings for microcap and smallcap companies. As a partof our compensation for these activities, we typically receive warrants exercisable to purchase securities similar to those that we offer and sell to the public. The warrants generally have a five-year expiration date and are subject to a restricted period of six months to one-year during which we cannot exercise. The exercise price is typically 120% of the price at which the securities were initially sold to the public. Accordingly, unless there is at least a 20% increase in the price of these securities at some time more than six months and less than five years after the offering, the warrants will remain “under water” and will ultimately expire unexercised. We also receive warrants in connection with PIPEs, which have varying terms and conditions. CRITICAL ACCOUNTING POLICIES AND USE OF ESTIMATES We reaffirm the critical accounting policies and estimates as reported in our Annual Report on Form 10-K for the year ended December 31, 2011, which was filed with the Securities and Exchange Commission on March 8, 2012. SALE OF RETAIL BROKERAGE OPERATIONS In February 2012, the Company announced it had reached an agreement with JHS Capital Advisors, LLC (JHS) of Tampa, Florida to sell substantially all of its retail brokerage operations, including many of its branch and non-branch offices as well as registered personnel (employees and independent contractors), to JHS. Under the transaction, Paulson advisors became registered representatives of JHS and, through JHS, will continue to use RBC Correspondent Services, a division of RBC Capital Markets, LLC, for custody of client assets and securities, trade execution and portfolio reporting. 9 The sale closed on April 16, 2012. Under the agreement, the Company is to be paid approximately $1,653,247 net of certain deductions for compensation expenses. $1,107,741 was received on closing on April 16, 2012, and the balance is to be paid over three installments on July 16, 2012, October 15, 2012 and January 11, 2013. Subsequent to June 30, 2012, the first installment payment of $165,183 was received. The final purchase price is subject to recalculation after six months based upon the aggregate gross dealer commissions for the twelve month period ended at that time. The agreement also requires twelve directors, officers and employees of the Company to enter into non-solicitation and non-competition agreements pursuant to which they are prohibited from soliciting employees and registered representatives of JHS for two years from the closing date and, subject to a limited exception, engaging in the retail brokerage business for one year from the closing date. The Company will continue to operate independently as a broker/dealer focused on its core competencies in boutique investment banking activities, and will continue as a public company under the symbol "PLCC" on the NASDAQ Exchange. RESULTS OF OPERATIONS Our revenues and operating results are influenced by fluctuations in the equity markets as well as general economic and market conditions, particularly conditions in the NASDAQ and over-the-counter markets, where our investment and trading positions and the underlying stock for the underwriter warrants are heavily concentrated. Significant fluctuations can occur in our revenues and operating results from one period to another. Our results of operations depend upon many factors, such as the number of companies that are seeking financing, the quality and financial condition of those companies, market conditions in general, the performance of our previous underwritings and interest in certain industries by investors. As a result, revenues and income derived from these activities may vary significantly from period to period. Our revenues include the following: · Commissions, which represent amounts earned from our retail securities brokerage activities; · Corporate finance revenues, which are a function of total proceeds from offerings done during the period, compensation per offering and the fair value of underwriter warrants received; · Investment income (loss), which includes (i)the unrealized appreciation and depreciation of securities held based on quoted market prices, (ii)the unrealized appreciation and depreciation of securities held that are not readily marketable, based upon our estimate of their fair value, (iii)realized gains and losses on the sale of securities with quoted market prices and securities that are not readily marketable, (iv) income on the exercise of underwriter warrants, and (v)the unrealized appreciation and depreciation of underwriter warrants held; and · Trading income (loss), which is the gain or loss from trading positions before commissions paid to the representatives in the trading department. 10 The following tables set forth the changes in our operating results in the three- and six-month periods ended June 30, 2012 compared to the three- and six-month periods ended June 30, 2011 (dollars in thousands): Three Months Ended June 30, Favorable (Unfavorable) Percentage Change Change Revenues: Commissions $ $ $ ) )% Corporate finance 25 ) ) Investment loss ) Trading loss ) ) Interest and dividends 39 ) ) Loss on asset disposition (1
